Title: Thomas Ritchie to Thomas Jefferson, 27 March 1816
From: Ritchie, Thomas
To: Jefferson, Thomas


          
            Dr Sir
             March 27. 1816.
          
          I have been apprehensive that I could not undertake the work you propose. The Curtailments of Bank, and the general severity of the times, almost forbid the idea of vesting money in any fund, the returns from which are not instantaneous.
          I am disposed, however, to believe that M. Tracy’s Treatise will sell—and I have very little doubt of it if you will give it the Sanction of your name, and the aid of your intellectual resources.
          Will you, Sir, annex the name of the Author?
          Will you, moreover, subjoin, that the translation is revised by yourself, and annex such an Introduction, or Notes, or an Appendix, as are best calculated in your own opinion to display the present state of the Science?—The Introduction need not be written immediately; it may be forwarded to the Printer, after M. Tracy has been disposed of.
          I mean no Compliment, Sir—but, I state it, Sir, as a dry matter of calculation, that without the sanction of your name, (and may I not add, in some form, of your own abilities and resources,) the work would be too uncertain in its profits to induce me to undertake it.
          I can commence it, so as to bring out by the month of November.—In about 3 weeks, a portion of the M. S. will be wanted.
          
          Will you do me the favor, Sir, to acknowledge the Rect of this letter, with your answer, as early as possible.
          With the sincerest respects,  I am, Sir,
          
            Yours,
            Thomas Ritchie.
          
        